DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 09/28/2020 and 05/12/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WO Patent Publication No. 2019151148 to Takubo (hereinafter “Takubo”).
With respect to claim 1, Takubo discloses an active energy radiation unit (FIG. 1) comprising: an active energy radiation part which radiates active energy rays onto a target object disposed in an active energy radiation region extending in a first direction (4, 15 FIG. 1); and a main gas supply mechanism which extends in the first direction, is disposed to be adjacent to the active energy radiation part in a second direction intersecting the first direction (3 FIG. 1 and FIG. 3), and ejects an inert gas for forming an inactive region including the active energy radiation region between the target object and the active energy radiation part (13 FIG. 1 [0027]), wherein the main gas supply mechanism includes a receiving part which receives the inert gas (14b FIG. 1), an ejection part which is provided between the receiving part and the active energy radiation part in the second direction and at a position closer to the target object than the receiving part, and ejects the inert gas (13 FIG.1), and a flow path area from the receiving part to the ejection part is constant (13, 14b FIG. 1).
With respect to claim 4, Takubo discloses wherein the main gas supply mechanism further includes an introduction part to which a gas pipe for supplying a compressed inert gas is connected, a first flow path part which receives the inert gas from the introduction part, and a second flow path part which receives the inert gas from the first flow path part and provides the inert gas to the receiving part, a flow path area of the first flow path part is larger than flow path areas of the introduction part and the second flow path part, and the first flow path part is formed by a rectifying surface which is disposed to intersect an axis of the introduction part and obstructs a flow of the inert gas received from the introduction part (12, 14a, 14b, 13 FIG. 1).
With respect to claim 5, Takubo discloses wherein the rectifying surface is a slope surface that is inclined with respect to the axis of the introduction part (12, 14a, 14b, 13 FIG. 1).
With respect to claim 6, Takubo discloses the active energy radiation unit according to claim 1; and a transfer part which causes a relative movement of the target object with respect to the active energy radiation region (FIG. 1 and FIG. 4).
With respect to claim 7, Takubo discloses wherein the transfer part transfers the target object, and the second direction is a transfer direction of the target object (FIG. 1 and FIG. 4).




Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 2 and 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over WO Patent Publication No. 2019151148 to Takubo (hereinafter “Takubo”) in view of WO Patent Publication No. 2018074283 to Machida et al. (hereinafter “Machida”).
With respect to claim 2, Takubo discloses the active energy radiation unit.
However, Takubo fails to specifically disclose:
a sub gas supply mechanism which extends in the second direction, is disposed to sandwich the active energy radiation region in the first direction, and ejects the inert gas.
Machida discloses:
a sub gas supply mechanism which extends in the second direction, is disposed to sandwich the active energy radiation region in the first direction, and ejects the inert gas (17 FIG. 6).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sub gas supply mechanism as disclosed by Machida with the method/apparatus of Takubo. The motivation for doing so would have been to improve the control and flow of the inert gas.  ([0045] of Machida).
With respect to claim 3, Takubo in view of Machida discloses wherein one end of the sub gas supply mechanism in the second direction is connected to the main gas supply mechanism, and the active energy radiation part is disposed between the one end of the sub gas supply mechanism and the other end of the sub gas supply mechanism in the second direction ([0045] FIG. 6).
Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
WO Patent Publication No. 2020022424 to Takubo discloses the active energy radiation unit and inert gas ejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRADLEY W THIES/Primary Examiner, Art Unit 2853